Title: William Allen to James Madison, 21 July 1832
From: Allen, William
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Fredericksbg.
                                
                                July 21. 1832
                            
                        
                        The mails of yesterday brought me yours of the 19th. and a letter from Colo. Peyton enclosing a check for One
                            hundred & twenty two dollars & three cents, which sum is at your credit, & will leave a balance in
                            your favour on my books of $129 6/100 when your draft in favour of Mr Ballard has been paid. I am Very respectfy
                        
                            
                                Wm: Allen
                            
                        
                    